Citation Nr: 0105283	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death due to nicotine dependence.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, other than due to nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from June 1940 to May 1945.  

In December 1997, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for the cause of the 
veteran's death.

This case is before the Board on appeal from rating 
decisions, entered in November 1998 and August 1999, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The appeal was docketed at the Board in 2000.

The first issue listed on the title page will be addressed in 
the decision below.  The second issue listed on the title 
page will be addressed in the decision below as well as in a 
remand appearing at the end of the decision.


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death due to nicotine dependence was 
received after June 9, 1998.

2.  In December 1997, the Board denied entitlement to service 
connection for the cause of the veteran's death.

3.  The additional evidence received since the December 1997 
Board denial of entitlement to service connection for the 
cause of the veteran's death includes that which is, in part, 
so significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death due to nicotine dependence is 
without legal merit.  38 U.S.C.A. § 1103 (West 1991 & Supp. 
2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

2.  Evidence received since the December 1997 Board denial of 
entitlement to service connection for the cause of the 
veteran's death is new and material and the appellant's claim 
for such benefit is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for the Cause of the Veteran's Death 
due to Nicotine Dependence

The official death certificate reflects that the veteran's 
death, at age 80 in July 1994, was caused by respiratory 
failure, due to or as a consequence of lung pneumonia, due to 
or as a consequence of chronic obstructive pulmonary disease 
(COPD).  The appellant asserts that the COPD implicated in 
the veteran's death "was caused by his smoking which started 
during his military service."  Specifically, she indicates 
that the veteran began "to smoke during his combat time in 
[the] Pacific during World War II."  Therefore, she avers 
that service connection for the cause of the veteran's death 
due to nicotine dependence is warranted.


As pertinent to the appellant's claim for service connection 
for the cause of the veteran's death due to nicotine 
dependence, the Board would initially observe that VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VA Undersecretary for Benefits (USB) Letter 20-97-14 
(July 24, 1997).  Thereafter, the Veterans Benefits Act of 
1998, enacted as Subtitle B of Pub. L. No. 105-178, § 8202, 
112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131 to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed thereafter.  Then, in 
Pub. L. No. 105-206, § 9014, 112 Stat. 865, approved on July 
22, 1998, the amendments made by section 8202 of the previous 
statute were rescinded.  Rather than amending 38 U.S.C.A. §§ 
1110 and 1131, section 9014 created a new statutory 
provision, 38 U.S.C.A. § 1103, which, in pertinent part, 
prohibits the granting of service connection for diseases or 
causes of death based upon the use of tobacco products in 
claims filed after June 9, 1998.  

The Board would respectfully point out that the appellant's 
claim for service connection for the cause of the veteran's 
death due to nicotine dependence, as reflected on a 
memorandum ("memo") submitted by her representative, was 
received at the RO on July 16, 1998.  Inasmuch as such date 
is subsequent to June 9, 1998, the provisions of 38 U.S.C.A. 
§ 1103 pertain to such claim.  To be sure, the Board is 
cognizant that 38 U.S.C.A. § 1103(b) does not preclude 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112 or 1116.  
However, in the context of the present aspect of the appeal, 
in which the appellant purports to predicate the veteran's 
death specifically on his use of tobacco in service, related 
service connection for the cause of his death is barred.  See 
38 U.S.C.A. § 1103(a).  Given the foregoing, and since the 
law rather than the evidence is dispositive of the resolution 
of this aspect of the appeal, the appellant's claim for 
service connection for the cause of the veteran's death due 
to nicotine dependence is without legal merit and is, 
therefore, denied.  See Sabonis, supra.  


II.  New and Material Evidence, Service Connection for the 
Cause of the Veteran's Death, other than due to Nicotine 
Dependence

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  
The December 1997 Board denial of entitlement to service 
connection for the cause of the veteran's death is final, 
based upon the evidence then of record.  38 U.S.C.A. § 7104 
(West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the 
December 1997 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

As was noted above, the official death certificate reflects 
that the veteran's death, at age 80 in July 1994, was caused 
by respiratory failure, due to or as a consequence of lung 
pneumonia, due to or as a consequence of COPD.  At the time 
of the veteran's death, service connection was in effect for 
anxiety reaction with depressive features and for 
sensorineural hearing loss, bilateral with tinnitus.

In denying service connection for the cause of the veteran's 
death in December 1997, the Board observed that there was no 
competent evidence reflecting either that the veteran had a 
respiratory disorder in service or that disablement related 
to any of his service-connected disabilities played any role 
in his death.  Evidence in the Board's possession in December 
1997 included the veteran's service medical records, which 
are negative for any reference to a respiratory disorder.  
Subsequent to service, when the veteran was examined by VA in 
October 1946, his respiratory system was clinically evaluated 
as normal.  When hospitalized at a VA facility in 1962, the 
veteran was diagnosed as having pneumonitis involving his 
left lung.  A chest X-ray examination administered the 
veteran by VA in September 1975 revealed minor nodular 
parenchymal residuals in the right mid lung field.  When the 
veteran was seen for VA outpatient purposes in November 1992, 
he was assessed as having "COPD".  

Also of record in December 1997 was the report pertaining to 
the veteran's terminal period of hospitalization.  In early 
June 1994, he was admitted to a VA facility with complaints 
including progressive shortness of breath.  His history of 
interstitial lung disease was also noted.  An admission chest 
X-ray examination revealed a left lower lobe infiltrate, 
which was shown to have worsened on a repeat X-ray performed 
approximately one week later.  Following the veteran's 
transfer to another VA facility, a chest X-ray examination 
revealed bilateral diffuse interstitial infiltrate with 
pleural effusion and multiple bullae.  Treatment included 
antibiotics, but the veteran "continued to deteriorate 
throughout the rest of the hospitalization in part due to his 
history of poor nutrition intake" in addition to "severe 
underlying disease."  Heroic measures were not undertaken and 
the veteran, after being extubated, expired.  The diagnoses 
included pneumonia. 

Evidence added to the record since December 1997 includes a 
March 1999 statement from Ronald A. Backus, M.D., submitted 
on private stationary and reflecting such physician's mailing 
address, wherein he asserts that, while he "was" a VA 
physician, he treated the veteran, who subsequently died "of 
lung disease".  In July 1999, Dr. Backus submitted another 
statement wherein, after noting that the veteran "died of 
interstitial lung disease", he asserted that it was "as 
probable as not that" the veteran's fatal "lung illness 
began" in service when the veteran "was subjected to fumes in 
the engine room of destroyers".  In April 2000, Dr. Backus 
submitted another statement, on VA letterhead and dated in 
April 2000, wherein he indicated that the veteran "died of 
interstitial lung disease and pneumonitis".  He further 
indicated that he "believe[d that] it [was] as likely as not 
that" the veteran's lung disease began while the veteran was 
exposed to fumes while serving below deck in the engine room 
of ships during World War II.  He further indicated that he 
"believe[d] that [the veteran's] lung disease was exacerbated 
by habits that occurred from the stress and anxiety for which 
he was service connected."  

The appellant asserts that the disablement which occasioned 
the veteran's death was traceable to his having to inhale 
"fumes" when working, apparently as an electrician, "in the 
bowels of ships" during World War II.  In considering whether 
new and material evidence has been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death, the Board is of the opinion that evidence of 
such character has in fact been submitted.  In this regard, 
as to the July 1999 and April 2000 submissions from Dr. 
Backus, each item is clearly "new"; each item is also 
"material" in several respects.  In the latter submission, 
the physician opines that the pneumonia implicated in the 
veteran's death was "as likely as not" related to the 
veteran's exposure to fumes while serving below deck in the 
engine room of ships during World War II (the Board notes, 
significantly, that the veteran, when examined by VA in May 
1949, did indicate that he was an electrician in service).  
Dr. Backus further indicated that he "believe[d] that [the 
veteran's] lung disease was exacerbated by habits that 
occurred from the stress and anxiety for which he was service 
connected."  The foregoing two submissions from Dr. Backus 
thus comprise evidence that is so significant that it must be 
considered, in accordance with the above-cited provisions of 
38 C.F.R. § 3.156(a), in order to fairly decide the merits of 
the claim.  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death, other than 
due to nicotine dependence, is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

Service connection for the cause of the veteran's death due 
to nicotine dependence is denied.

New and material evidence having been submitted, the 
appellant's claim for service connection for the cause of the 
veteran's death, other than due to nicotine dependence, is 
reopened.


REMAND

In consideration of the Board's disposition above, reopening 
the appellant's claim for service connection for the cause of 
the veteran's death, other than due to nicotine dependence, 
such claim, in accordance with Manio v. Derwinski, 1 Vet. 
App. 140 (1991), must be adjudicated on a de novo basis.  
Further development to facilitate the accomplishment of the 
same is, therefore, specified below.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required, in addition to the reasons set forth below, for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, 
among others advanced hereinbelow, a remand is required.  

As pertinent to the appellant's (reopened) claim for service 
connection for the cause of the veteran's death, other than 
due to nicotine dependence, the Board observes that the 
above-cited opinions advanced (in the April 2000 statement, 
which conveys information comparable to that submitted in the 
July 1999 statement) by Dr. Backus (concerning whom it is 
unclear whether he is a VA physician, as is addressed further 
below) are, in each instance, wholly conclusory, i.e., he 
"believe[d that] it [was] as likely as not that" the 
veteran's lung disease began while the veteran was exposed to 
fumes while serving below deck in the engine room of ships 
during World War II and he "believe[d] that [the veteran's] 
lung disease was exacerbated by habits that occurred from the 
stress and anxiety for which he was service connected."  
Given the foregoing, the Board is of the opinion that Dr. 
Backus should be asked to amplify his opinions, i.e., provide 
a clinical rationale(s) in support of the same or otherwise 
explain the basis for his opinions.

The Board is also of the opinion that a review of the 
veteran's file by a VA physician, with the offering of 
pertinent opinion (as specified in greater detail below), 
would be helpful before any necessary further appellate 
action ensues.  
Further development to facilitate the accomplishment of the 
same is, consequently, specified below.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that Dr. Backus 
provide a clinical rationale(s) in 
support of, or otherwise explain the 
basis(es) for, his above-cited opinions 
that he "believe[d that] it [was] as 
likely as not that" the veteran's [fatal] 
lung disease began while the veteran was 
exposed to fumes while serving below deck 
in the engine room of ships during World 
War II and that he "believe[d] that [the 
veteran's] lung disease was exacerbated 
by habits that occurred from the stress 
and anxiety for which he was service 
connected."  In the event that Dr. Backus 
is no longer a VA employee, then the RO 
should, in such event, contact the 
appellant and advise her to procure the 
above-specified information from Dr. 
Backus and submit the same to the RO or 
sign a release of information so that the 
RO may obtain such a statement directly 
from Dr. Backus. 

2.  Thereafter, the RO should arrange for 
the veteran's claims files and associated 
medical records to be reviewed by a VA 
specialist in respiratory diseases, if 
available, or other appropriate 
physician.  After reviewing the file, the 
VA specialist should offer an opinion 
bearing on (1) the likelihood that the 
veteran's fatal lung disease was related 
to fumes to which he was (presumably) 
exposed while serving below deck in the 
engine room of ships during World War II; 
and (2) the likelihood that the veteran's 
fatal lung disease was exacerbated or 
otherwise underwent chronic worsening due 
to impairment associated with his 
service-connected anxiety reaction with 
depressive features.  In addition to the 
claims files and associated medical 
records, it is imperative that a copy of 
this decision and remand be provided to 
the VA specialist.   The rationale for 
all opinions expressed should be fully 
explained.

3.  The RO should then review the report 
pertaining to the claims file review 
performed in response to the previous 
numerical directive to ascertain whether 
such review was accomplished in compliance 
with the Board's instructions.  Any 
necessary corrective action should be 
undertaken.

4.  In addition to the development 
addressed in the preceding numerical 
directives, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
on a de novo basis, adjudicate the 
appellant's reopened claim for service 
connection for the cause of the veteran's 
death, other than due to nicotine 
dependence.

6.  If the remaining benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of any aspect of this case.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


